ACCEPTED
                                                                                      01-15-00544-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               10/15/2015 10:00:18 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK


                          No. 01-15-00544-CV
                                                                      FILED IN
                 In the First Court of Appeals                 1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS

                        Houston, Texas                        10/15/2015 10:00:18 AM
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk

TERRY NEFF AND IRON WORKERS MID-SOUTH PENSION FUND, DERIVATIVELY ON
             BEHALF OF WEATHERFORD INTERNATIONAL LTD.,

                                                         Appellants,

                                       v.

 NICHOLAS F. BRADY, DAVID J. BUTTERS, WILLIAM E. MACAULAY, ROBERT B.
MILLARD, ROBERT K. MOSES, JR., ROBERT A RAYNE, BERNARD J. DUROC-DANNER
                        AND BRUCE M. MARTIN,

                                                         Appellees,


     Appeal from the 270th Judicial District Court, Harris County, Texas


  APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME


             Joe Kendall                              George C. Aguilar
           SBN 11260700                                CA SBN 126535
           Jamie J. McKey                         ROBBINS ARROYO LLP
           SBN 24045262                            600 B Street, Suite 1900
   KENDALL LAW GROUP, LLP                           San Diego, CA 92101
 3232 McKinney Avenue, Suite 700                 gaguilar@robbinsarroyo.com
          Dallas, TX 75204                  T: (619) 525-3990/ F: (619) 525-3991
   jkendall@kendalllawgroup.com
    jmckey@kendalllawgroup.com
T: (214) 744-3000/ F: (214) 744-3015

                        ATTORNEYS FOR APPELLANTS
      Pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure, Appellants

Terry Neff and Iron Workers Mid-South Pension Fund (“Appellants”) respectfully

request a thirty-day extension of the deadline to file their brief, up to and including

November 20, 2015. In support thereof, Appellants would show as follows:

                                I.     FACTS

      1.     Appellants filed their notice of appeal on June 15, 2015, and submitted

their Request for the Preparation and Filing of the Clerk’s Record the next day. Item

32 of the Request sought “Plaintiffs’ Supplemental Brief in Opposition to the Non-

Resident Director Defendants’ Special Appearance and all exhibits attached thereto,

filed in camera on May 1, 2015.”

      2.     On July 7, 2015, nominal defendant Weatherford International Ltd.

(“Weatherford”) submitted its Request for Additional Items in the Clerk’s Record.

Item 1 of Weatherford’s Request sought “Plaintiff Ken Hess’s Shareholder Derivative

Petition, filed June 30, 2010” (the “Hess Petition”). Item 3 of Weatherford’s Request

sought “Plaintiff Mona Rosner’s Shareholder Derivative Petition, filed July 30, 2010”

(the “Rosner Petition”).

      3.     The Clerk’s Record was filed on August 21, 2015.

      4.     Upon review of the Clerk’s Record and the docket for this appeal, it

appeared that the briefing and exhibits submitted to the trial court for in camera

review, which Appellants requested in Item 32 of the Request, had not been



                                          1
transmitted or otherwise provided to this Court as part of the record on appeal. In

addition, the Hess and Rosner Petitions requested by Weatherford were also not

included in the Clerk’s Record.

      5.     In order to ensure that the Court has the full and complete record before

it, Appellants have been working with the trial court clerk to supplement the record.

On September 10, 2015, Appellants and Weatherford submitted a Joint Request for

Supplemental Clerk’s Record (“Joint Request to Supplement”) requesting that the

record be supplemented with the above-identified documents in accordance with

Texas Rule of Appellate Procedure 35.5(c).

      6.     The same day, in order to provide sufficient time to ensure the

completeness of the record and prepare their brief citing thereto, the parties filed an

agreed motion requesting that:

              (a)   Appellants’ deadline to file their brief be extended by thirty days,

up to and including October 21, 2015; and

              (b)   Appellees’ deadline to file their brief be extended thirty days, up

to and including December 21, 2015.

      7.     The agreed motion was granted by this Court on September 11, 2015.

On multiple occasions between September 10 and September 28, 2015, counsel for

Appellants made numerous phone calls to the trial court clerk and the Harris County

District Clerk record department regarding the parties’ Joint Request to Supplement.



                                          2
Ultimately, the trial clerk requested that Appellants obtain an order from the trial court

judge allowing the clerk’s office to image the briefing and exhibits submitted to the

trial court for in camera review and then forward the documents to this Court under

seal.

        8.    After conferring with Defendants as required by the Texas Rules of Civil

Procedure, on October 6, 2015, Appellants filed an Agreed Motion to Image In

Camera Document and Forward to the First Court of Appeals Under Seal (“Motion to

Image”), seeking the order requested by the trial court clerk’s office.

        9.    As of the date of this filing, the Motion to Image has not yet been ruled

on. Consequently, the record in this appeal remains incomplete.

        10.   In light of the foregoing, Appellants request that the deadline for filing

their brief be extended thirty days, thereby making Appellants’ brief due by

November 20, 2015, and Appellees’ brief due by January 20, 2015.

        11.   As noted above, this is Appellants’ second request for an extension.

        12.   Counsel for Appellants have conferred with counsel for Appellees

regarding this motion and the relief request herein. Appellees do not oppose the

requested extension.




                                            3
                             II.    PRAYER

      For these reasons, Appellants respectfully request that the Court grant this

motion and extend the deadline for their brief by 30 days, making Appellants’ brief

due by November 20, 2015, and Appellees’ brief due by January 20, 2015.

Dated: October 15, 2015                Respectfully submitted,

                                       KENDALL LAW GROUP, LLP

                                       /s/ Joe Kendall
                                       Joe Kendall (State Bar No. 11260700)
                                       Jamie J. McKey (State Bar No. 24045262)
                                       3232 McKinney Avenue, Suite 700
                                       Dallas, TX 75204
                                       Telephone: (214) 744-3000
                                       Facsimile: (214) 744-3015
                                       jkendall@kendalllawgroup.com
                                       jmckey@kendalllawgroup.com

                                       ROBBINS ARROYO LLP
                                       George C. Aguilar (admitted pro hac vice)
                                       CA SBN 126535
                                       600 B Street, Suite 1900
                                       San Diego, CA 92101
                                       Telephone: (619) 525-3990
                                       Facsimile: (619) 525-3991
                                       gaguilar@robbinsarroyo.com

                                       ROBBINS GELLER RUDMAN
                                        & DOWD LLP
                                       Travis E. Downs III




                                        4
                                       Benny C. Goodman III
                                       Erik W. Luedeke
                                       655 West Broadway, Suite 1900
                                       San Diego, CA 92101
                                       travisd@rgrdlaw.com
                                       bennyg@rgrdlaw.com
                                       eluedeke@rgrdlaw.com

                                       Attorneys for Appellants


                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I hereby certify
that counsel for Appellants conferred with counsel for Appellees regarding
Appellants’ Motion for Extension of Time to File Appellants’ Brief. Counsel for
Appellees stated that Appellees do not oppose the motion.

                                    /s/ Jamie J. McKey
                                          Jamie J. McKey




                                        5
                       CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2015, a true and correct copy of the
foregoing motion was served on the following counsel in the manner indicated:

James A. Reeder, Jr.                      Rebecca N. Brandt
Jeffrey S. Johnston                       LATHAM & WATKINS LLP
Stacy M. Neal                             811 Main Street, Suite 3700
Nicholas Shum                             Houston, TX 77002
Stephanie Miller                          rebecca.brandt@lw.com
VINSON & ELKINS LLP                       VIA E-FILE AND E-MAIL
1001 Fannin St., Suite 2500
Houston, TX 77002                         Peter A. Wald
jreeder@velaw.com                         LATHAM & WATKINS LLP
jjohnston@velaw.com                       505 Montgomery Street, Suite 2000
sneal@velaw.com                           San Francisco, CA 94111
nshum@velaw.com                           peter.wald@lw.com
smiller@velaw.com                         VIA E-FILE AND E-MAIL
VIA E-FILE AND E-MAIL
                                          Kevin H. Metz
N. Scott Fletcher                         LATHAM & WATKINS LLP
Elizabeth G. Myers                        555 Eleventh Street NW, Suite 1000
JONES DAY                                 Washington, DC 20004
717 Texas, Suite 3300                     kevin.metz@lw.com
Houston, TX 77002                         VIA E-FILE AND E-MAIL
sfletcher@jonesday.com
egmyers@jonesday.com                      Noelle M. Reed
VIA E-FILE AND E-MAIL                     Charles W. Schwartz
                                          SKADDEN, ARPS, SLATE,
Robert S. Bennett                           MEAGHER & FLOM LLP
Ellen Kennedy                             1000 Louisiana Street, Suite 6800
HOGAN LOVELLS US LLP                      Houston, TX 77002
555 Thirteenth Street, NW                 noelle.reed@skadden.com
Washington, DC 20004                      charles.schwartz@skadden.com
robert.bennett@hoganlovells.com           VIA E-FILE AND E-MAIL
ellen.kennedy@hoganlovells.com
VIA E-FILE AND E-MAIL


                                            /s/ Jamie J. McKey
                                                  Jamie J. McKey




                                      6